WORLD FUEL SERVICES                                                                                                     TAX INVOICE
                                         Case 1:20-cv-23288-KMW Document 1-5 Entered on FLSD Docket CUSTOMER
                                                                                                    08/06/2020
                                                                                                             NO.
                                                                                                                 Page    1 of 1 INVOICE DATE
                                                                                                                  INVOICE NO.                                                                                                          PAGE NO.
A TRADE NAME/DIVISION OF WORLD FUEL SERVICES (SINGAPORE) PTE LTD
238A THOMSON ROAD # 08-01/10 NOVENA SQUARE TOWER A
                                                                                                                                                                     471377             309549-31501             27-MAY-19               1 - 1
SINGAPORE 307684 Co Registration no: 199501485M
                                                                                                                                                                Tel: 65-6215-6999 Fax: 65-6215-6902
GST# M2-8920852-6
                                                                                                                                                                Internet: www.wfscorp.com
                                                                                                                                                                                     WIRE TRANSFER FUNDS TO:
                                                                                                                                                                Bank of America N.A. NEW YORK, NY
                                                                                                                                                                SWIFT: BOFAUS3N
                                                                                                                                                                FedWire ABA: 026009593
                                                                                                                                                                ACH ABA: USABA
M/V GENTLE SEAS AND/OR HER OWNERS/OPERATORS AND                                                                                                                 ACCT: World Fuel Services Europe, Ltd
24VISION CHARTERING SOLUTIONS DMCC                                                                                                                              ACCT# 5800678517
OFFICE 53- 5TH FLOOR, ONE JLT                                                                                                                                   ALL BANK CHARGES ARE FOR SENDERS ACCOUNT
JUMEIRAH LAKES TOWER
UNITED ARAB EMIRATES




           LIFT DATE                             BDR NO.                             ORDER NO.                          CONTRACT NO.                              POI NO.                                          TERMS

           18-MAY-19                              190400                                 N/A                                   N/A                                3085148                                       45 DDD BY TT
             VESSEL                                PORT                              COUNTRY                             DESTINATION                             ITEM NO.                                         DUE DATE

         GENTLE SEAS                           SINGAPORE                            SINGAPORE                    HIGH SEAS PACIFIC OCEAN                            N/A                                          02-JUL-19
DESCRIPTION                                                               QUANTITY                     UNIT PRICE                      EXTENDED AMOUNT                              TAX AMOUNT                                  INVOICE AMOUNT

                                                                                                                                     SGD                 USD                  SGD            USD                     SGD                         USD
380CST / RMG380 MAX 3.5%S(10)                                          598.9660 MTN            428.00000 USD/MTN             353,055.48            256,357.45               0.00             0.00             353,055.48                  256,357.45
                                                                                                                             353,055.48            256,357.45                0.00            0.00             353,055.48                  256,357.45
COMMENTS
GST 0%




                                                              This transaction is subject to the terms and conditions of sale set forth at www.wfscorp.com/Marine/index.jsp
                                          WE WILL ASSUME THIS INVOICE TO BE CORRECT UNLESS WE RECEIVE WRITTEN NOTICE FROM YOU WITHIN 14 DAYS FROM THE INVOICE DATE.
                                                                     A CHARGE OF 2% PER MONTH PRO RATA WILL BE APPLIED ON AMOUNTS PAST DUE.

Please note that World Fuel Services is consolidating its brands. As a result, you may notice that the brand name or logo changes on certain documents. Rest assured that this branding change does not change the legal entity. The legal entity you
                                                                                      are contracted to work with will remain your contractual partner at all times.




           MAIL INSTRUCTIONS                                  EXCHANGE RATE                               COUNTRY SEQUENCE NO.                                  CUSTOMER PO NO.                            PLEASE REMIT THIS AMOUNT

              REGULAR MAIL                                    1.37720 SGD/USD                              SG-31501-1905-154923                                         N/A                                                   USD       256,357.45
